Michigan Supreme Court
                                                                       Lansing, Michigan 48909
____________________________________________________________________________________________
                                                                C hief Justice                   Justices
                                                                Maura D. Cor rigan	              Michael F. Cavanagh




Opinion
                                                                                                 Elizabeth A. Weaver
                                                                                                 Marilyn Kelly
                                                                                                 Clifford W. Taylor
                                                                                                 Robert P. Young, Jr.
                                                                                                 Stephen J. Markman

____________________________________________________________________________________________________________________________

                                                                                      FILED JULY 20, 2001





                PRYOR R. CROWE, ALBERT E. CONANT,                                                                  

                and EUAN D. SINGLETON,


                        Plaintiffs-Appellants,


                v	                                                                Nos.    115983, 115984


                CITY OF DETROIT,


                     Defendant-Appellee.

                ____________________________________

                BEFORE THE ENTIRE BENCH


                CORRIGAN, C.J.


                        In this case we are called upon to construe section


                161(1)(c)1 of the Worker’s Disability Compensation Act, MCL



                        1
                            Section 161(1)(c) provides:


                             Police officers, fire fighters, or employees

                        of the police or fire departments, or their

                        dependents, in municipalities or villages of this

                        state providing like benefits, may waive the

                        provisions of this act and accept like benefits

                        that are provided by the municipality or village

                        but shall not be entitled to like benefits from

                        both the municipality or village and this act;

418.161.   Section 161(1)(c) authorizes municipalities and


villages to offer injured police officers and fire fighters a


form of compensation that, while like that provided through


Michigan’s statutory worker’s compensation system, MCL 418.101


et seq., can be tailored to the needs of public safety


officers. The statute allows officers to bargain collectively


for beneficial alternatives to the otherwise mandatory state


system.


     Accepting the invitation of the Legislature, the city of


Detroit provides an alternative benefits plan2 in tit IX, ch


VII, art VI, part B, § 2 of the Detroit City Charter.                  The


charter grants payments during an officer’s working life


(twenty-five   years   from   the        time   service   as   an   officer


commenced) that exceed what the officer would receive under


the WDCA. But after the twenty-five-year period, described as


the “creditable service” period, the officer receives the same


amount as an uninjured, retired officer.             During this second



     however, this waiver shall not prohibit such

     employees or their dependents from being reimbursed

     under section 315 for the medical expenses or

     portion of medical expenses that are not otherwise

     provided for by the municipality or village. This

     act shall not be construed as limiting, changing,

     or repealing any of the provisions of a charter of

     a municipality or village of this state relating to

     benefits, compensation, pensions, or retirement

     independent of this act, provided for employees.

     2
      This section was last amended on November 5, 1968, and

has been in effect since January 1, 1969.


                                    2

benefit period, i.e., the “retirement” period,3 the officer


usually receives less than he would have obtained under the


WDCA.


                 I. UNDERLYING       FACTS AND PROCEDURAL HISTORY



       Detroit Officers Crowe, Conant, and Singleton, following


work-related disabling injuries, accepted municipal disability


benefits under the city charter.                 After twenty-five-years of


creditable service, they each received the reduced benefit


provided by the plan that they had selected.                    At that point,


they sought to revoke their previous elections to avoid the


retirement reductions discussed above.


       Although they acknowledged having received the enhanced


benefits      under    the     city’s     plan   during   the    preretirement


period,       they    sought    to     compel    the   city   of     Detroit   to


supplement the “retirement” benefit to match the comparable


WDCA benefit. In two of the proceedings, involving plaintiffs


Conant and Crowe, the magistrate and the Worker’s Compensation


Appellate Commission ruled in favor of defendants, reasoning


that       plaintiffs’   election        of    the   entire   municipal    plan


remained in effect and that § 161(1)(c) does not provide for


a “re-election.”


       In the third proceeding, involving plaintiff Singleton,



       3
      The Detroit charter plan describes these reduced

benefits as a “reduced disability allowance.” Detroit City

Charter, tit IX, ch VII, art VI, part B, § 2(b).


                                          3

the magistrate and the WCAC ruled against defendant, relying


on Hatton v Saginaw, 159 Mich. App. 522; 406 NW2d 871 (1987).


Hatton held that disability benefits provided by the Saginaw


City Charter that are reduced when a worker reaches a certain


age were not “like” WDCA benefits.       The WCAC nonetheless


agreed with the magistrate’s criticism of Hatton: § 161(1)(c)


“is not intended to allow plaintiff the opportunity to jump


between benefit programs as it suits his fancy or as benefits


change.”


     The Court of Appeals consolidated the plaintiffs’ cases


and held that they could not alter their election in order to


avoid the reduction in compensation after twenty-five years.


Because defendant’s charter required the reductions, the Court


of Appeals concluded that plaintiffs could not properly claim


that they had been surprised:


          While it is true that the amount of benefits

     plaintiffs now receive represents the same amount

     they would have received had they retired healthy

     after twenty-five years of service, it is also true

     that the amount they now receive remains governed

     by   defendant’s    charter    provision    regarding

     disability    pensions.      Although    the    amount

     plaintiffs receive has been reduced, that reduction

     constitutes part of defendant’s disability pension

     plan for police officers. The payments plaintiffs

     receive   are   still   periodic   payments    for   a

     disability. Consequently, we hold that the benefit

     payments plaintiffs received from defendant are

     “like benefits” under § 161(1)(c). [237 Mich. App.
397, 401-402; 603 NW2d 107 (1999).]


The Court of Appeals reasoned that the altered calculation of



                               4

benefits did not change their nature.


     We granted leave to consider whether plaintiffs may


withdraw their waivers of WDCA benefits.


     We    affirm   the   Court   of        Appeals      decision   rejecting


plaintiffs’    arguments.         By        accepting     “like     benefits,”


plaintiffs chose the entire disability plan provided in the


charter, including reduction of benefits after twenty-five


years.     The plain language of § 161(1)(c) does not allow


plaintiffs to change their election.


                          II. STANDARD      OF REVIEW



     This case requires us to examine the text of § 161(1)(c).


Statutory interpretation is a question of law that we review


de novo.    The Herald Co v Bay City, 463 Mich. 111, 117; 614


NW2d 873 (2000).      See also MCL 418.861a(14); Mudel v Great


Atlantic & Pacific Tea Co, 462 Mich. 691, 700; 614 NW2d 607


(2000).


                              III. ANALYSIS


     The   primary   goal    of   statutory         interpretation      is   to


discern and give effect to the intent of the Legislature:


          This task begins by examining the language of

     the statute itself. The words of a statute provide

     “the most reliable evidence of its intent. . . .”

     United States v Turkette, 452 U.S. 576, 598; 101 S. Ct.
2524; 69 L. Ed. 2d 246 (1981). If the language of

     the statute is unambiguous, the Legislature must

     have intended the meaning clearly expressed, and

     the statute must be enforced as written.         No

     further judicial construction is required or



                                       5

       permitted. Tyrc v Michigan Veterans’ Facility, 451
Mich. 129, 135; 545 NW2d 642 (1996). [Sun Valley

       Foods Co v Ward, 460 Mich. 230, 236; 596 NW2d 119

       (1999).]


       “Contextual       understanding         of    statutes       is   generally


grounded in the doctrine of noscitur a sociis: ‘[i]t is known


from its associates,’ see Black’s Law Dictionary (6th ed), p


1060.       This doctrine stands for the principle that a word or


phrase is given meaning by its context or setting.”                        Tyler v


Livonia Pub Schs, 459 Mich. 382, 390-391; 590 NW2d 560 (1999).


       Section 161(1)(c) plainly requires disabled officers to


choose either WDCA benefits or “like benefits” provided under


a municipal plan. Employees must elect an entire plan and may


not “re-elect” WDCA benefits after they have waived its


provisions.


       A    contextual      reading      of    §    161(1)(c)       supports   this


interpretation.              The      statute         allows        officers     in


“municipalities or villages . . . providing like benefits” to


“waive the provisions of this act and accept like benefits


that       are   provided    by    the    municipality         or    village    but


[officers] shall not be entitled to like benefits from both


the municipality or village and this act . . . .”                        This text


contemplates an election of a plan.                  The Legislature plainly


distinguished municipalities that provide “like benefits” from


those that do not.           This distinction is based on whether a




                                          6

municipality provides a plan. It does not refer to individual


payments or discrete provisions of a plan.


     Similarly, the statute provides that an officer who


elects “like benefits” “waives the provisions of this act.”


The statute does not call for waiver of some WDCA benefits; it


requires a waiver of the provisions of the WDCA itself.              Had


the Legislature intended to allow employees to change an


election or to waive some, but not all, benefits, it would not


have referred to a waiver of the provisions of the WDCA


generally.     Indeed, with regard to medical expenses, the


Legislature limited the effect of the waiver providing, “this


waiver shall not prohibit such employees or their dependents


from being reimbursed under section 315 for the medical


expenses or portion of medical expenses that are not otherwise


provided     for    by   the   municipality    or   village.”        MCL


418.161(1)(c).


     Moreover, the statute expressly states that a claimant


“shall   not   be   entitled    to   like   benefits   from   both   the


municipality or village and this act . . . .”          A claimant who


participates in the municipal plan thus cannot claim WDCA


benefits.


     In these cases, plaintiffs do not dispute that they opted





                                     7

for and accepted benefits under the municipal plan.4                      By


accepting those benefits, plaintiffs elected the municipal


plan in its entirety and waived the provisions of the WDCA.


They weighed the benefits and detriments of the WDCA and the


municipal scheme, and chose the more advantageous plan.5


Having made that choice, they now seek to withdraw from the


bargain because their retirement benefits are less than they


would have been under the WDCA.


       Plaintiffs and the dissent ignore the plain language of


§ 161(1)(c).         They compare the WDCA alternative plan with the


city’s other municipal plan. The statute, however, directs us


to compare the alternative WDCA plan with WDCA benefits, not


to compare one municipal plan with another municipal plan.


       The question remains, nevertheless, whether disability


benefits provided by defendant’s charter are “like” WDCA


benefits.          We believe that they are.       Our decision in MacKay


v Port Huron, 288 Mich. 129; 284 N.W. 671 (1939), offers guidance


that       helps    lead   us   to   this    conclusion.   In   MacKay,    a




       4
      At oral argument, plaintiffs’ counsel questioned whether

an election had been made. The record reflects, however, that

plaintiffs stipulated that they had elected to receive

benefits under the municipal plan.

       5
      The net of that evaluation is a calculation of which

would produce a better return. This requires the officer and

his advisors, lawyers, or union representatives to set greater

present benefits off against reduced later, or “retirement,”

benefits.


                                        8

firefighter’s widow accepted a monthly pension under a city


charter.    While still receiving this pension, she sought WDCA


benefits.    The pension was based on “the amount of retirement


salary that her deceased husband would have received had he


lived and been placed upon the retirement list at the date of


his death.”      Id. at 132.       This Court found the pension


sufficiently similar to worker’s compensation benefits:


           The term “like benefits,” employed in the

      statute, does not mean identical benefits or co­
      extensive in every detail but, considering the full

      scope thereof, similar in its salient features.

      The charter benefit of $75 a month, or $900 per

      year,   continues   for  life,   unless   plaintiff

      remarries, while the compensation award of $18 per

      week, or $936 per year, carries, if there is no

      remarriage, for 300 weeks at the longest. The $36

      per year difference, if considered an inequality,

      loses sense as such when we give consideration to

      the time of continuance of each benefit.        The

      statute provides for funeral expenses and the

      charter benefit does not but this was waived in

      taking the longer time benefit. [Id. at 134.]


           Where one has a right of election to take

      either of two benefits but not both, and is

      accorded and accepts and is receiving one, there is

      waiver of the other. [Id. at 135.]


      Further, in Johnson v Muskegon, 61 Mich. App. 121; 232 NW2d


325   (1975),   the   Court   of   Appeals   held   that   the   city’s


disability retirement pension provision was “like” the WDCA


provisions even though the pension provision did not include


medical insurance:


           The salient feature in MacKay was held to be

      precisely the salient feature in the case at bar,

      periodic payments for disability.     Further, we


                                   9

      cannot say that the absence of medical benefits is

      such an “inequality” as to exclude the operation of

      the statute.   Like MacKay, the benefits in this

      case are not “identical” or “co-extensive in every

      detail,” nor are they required to be. Just as the

      plaintiff in MacKay waived the funeral expenses

      benefit by electing to receive the pension, so too

      did the plaintiff in the case at bar waive the

      medical benefits by accepting the longer benefits

      under the disability pension. [Id. at 126.][6]


      We reaffirm the principles articulated in MacKay and


Johnson. The statute does not require that municipal benefits


be   identical      or    coextensive          in    every   detail       with   WDCA


benefits.     Rather, municipal benefits must be “like” WDCA


benefits.     Under MacKay, “like benefits” are those that are


similar in their salient features.


      The municipal benefits accepted by plaintiffs here meet


this test.        Like the WDCA, defendant’s charter provides a


total package including periodic payments for disability and


payments    for     the    period      after        creditable     service,      i.e.,


retirement.        While the municipal benefits are not precisely


identical     in    amount       or    method        of   calculation      to     WDCA


benefits–because          they   are    sometimes         higher    and   sometimes


lower–they are “like benefits” as this Court and the Court of





      6
      Section 161(1)(c) now excludes from the waiver of WDCA

benefits any “medical expenses or portion of medical expenses

that are not otherwise provided for by the municipality or

village.”


                                         10

Appeals have interpreted that phrase.7   Thus, under the plain



     7
      Plaintiffs’ reliance on language in certain Court of

Appeals cases is misplaced. In Teddy v State Police, 102 Mich

App 412; 301 NW2d 876 (1980), the Court of Appeals analyzed

whether the pension in that case was “like” worker’s

compensation benefits. It stated that “[w]hether the benefits

are like benefits depends on whether the pension was a

disability pension or a retirement pension.” Id. at 421. It

then determined that the pension in that case was a retirement

pension.


     In Hatton, supra, the Court of Appeals held that a

Saginaw plan did not bar recovery of WDCA benefits by a

disabled firefighter who had reached the age of fifty-five.

It stated that, although the municipal pension was “still

referred to as a ‘disability pension,’ the worker who attains

age fifty-five is actually receiving retirement benefits to

which the worker would be entitled regardless of disability.

We believe that once a disabled worker attains age fifty-five

the pension should be considered a retirement rather than a

disability pension.” Id. at 531.


     The Court of Appeals explained why the interpretation of

the Saginaw Charter in Hatton does not control here:


          For several reasons, Hatton is not reliable

     authority to be applied in the instant cases.

     Significantly, the benefit plan in Hatton allowed

     an employee to receive both plan benefits and

     worker’s compensation benefits. The terms of the

     Saginaw plan are discussed in Hatton and in Bannan

     v Saginaw, 420 Mich. 376; 362 NW2d 668 (1984), aff’g

     Bannan v Saginaw, 120 Mich. App. 307; 328 NW2d 35

     (1982).   Furthermore, without much in the way of

     meaningful analysis, Hatton disagreed with the

     prior decision in Johnson, supra.      See Hatton,

     supra at 532. Yet the Johnson decision relied on a

     Supreme Court decision, namely, MacKay, supra. In

     addition, for part of its analysis Hatton was

     guided by Franks v White Pine Copper Division, 422
Mich. 636; 375 NW2d 715 (1985) [which the

     Legislature has repudiated]. . . . In sum, Hatton

     is not meaningful authority for deciding the issue

     before   us,   which  concerns   a   benefit   plan

     established by the city charter of Detroit. [237
Mich. App. 403-404.]


                              11
language of § 161(1)(c), they need not be identical.     MacKay,


supra.


     One cannot rely on one component of the plan, such as the


recalculation under the charter after twenty-five years of


creditable service.    Rather, the relevant inquiry is the


nature of the entire plan, not its discrete components.


                   IV. RESPONSE   TO THE DISSENT



     The dissent contends that our approach would allow a


municipality to change its plan after the option was chosen


“regardless of whether the benefits are like in kind or


purpose to the benefits offered by the WDCA.”       Slip op at 7.


We reject this characterization.       We do not hold that a city




     Hatton and Teddy are distinguishable. Teddy involved a

deceased state police officer; § 161(1)(c) by its plain terms

applies to officer in municipalities or villages. Hatton

involved interpretation of the Saginaw City Charter.      That

charter contained language not present in the Detroit Charter.

We decline to construe the Saginaw Charter; it is not before

us.    Thus, the Hatton and Teddy cases did not depend

necessarily on an analysis that is inconsistent with our

holding in this case.


     Plaintiffs also cite Wiedmaier v Comm’r of Internal

Revenue, 774 F2d 109 (CA 6, 1985). In that case, the court

held that after twenty-five years of creditable service, the

reduced pension provided by the Detroit Charter is a

retirement allowance and thus “income” for tax purposes.


     The issue here differs from that decided in Wiedmaier.

In considering whether municipal benefits are “like” WDCA

benefits, we are bound by the plain language of § 161(1)(c).

A federal court’s interpretation of a federal tax regulation

does not control our analysis of the text of a provision of

our WDCA.


                              12

may offer “virtually anything” “regardless of whether the


benefits are like in kind or purpose to” WDCA benefits.


Instead, we have followed the plain language of § 161(1)(c)


and our decision in MacKay, which is, to repeat, that a


municipal plan must offer “like” WDCA benefits, i.e., similar


in its salient features.


       The statute does not refer to discrete components of a


plan   or   to    individual     payments      of    benefits.        It   refers


generically       to   “like     benefits”      that        are     provided    by


“municipalities or villages of this state.”                         The statute


directs that a disabled officer who elects “like” municipal


benefits waives “the provisions of the WDCA” itself.                           This


statutory directive means that we must compare an entire


municipal plan to the WDCA.                  The municipal plan here is


similar     in   its   salient    features      to    the    WDCA    because     it


provides periodic payments for disability.                   MacKay, Johnson,


supra.


       The dissent disregards the statutory directive by failing


to consider the municipal plan in its entirety.                     Instead, the


dissent     disaggregates        the   plan    and     compares       individual


components to the WDCA, concluding that benefits received


after the twenty-five-year reduction are not “like” WDCA


benefits.        Under the dissent’s approach, plaintiffs would


receive the best of preretirement and postretirement periods,



                                       13

i.e., higher benefits during their “creditable service” years


and   higher    benefits     in   their      “retirement”     years.8   This


approach is not consistent with the statute or our precedent.


      Next, the majority and the dissent apparently agree that


the   phrase     “like     benefits”      does      not   require   precisely


identical benefits.         Had the Legislature intended to permit


identical      benefits,    it    would      have    used   words   such   as


“identical,” “equivalent,” or “exactly the same” instead of


“like.” But the Legislature did not employ those phrases. We


thus conclude that the plans need not provide exactly the same


benefits.      The dissent fails to explain why it does not share


our view.


      Next, the dissent states that we have “ignore[d] our duty


to recognize that the WDCA is a remedial statute that should


be liberally construed in favor of the employee, and must be


construed to grant rather than deny benefits.”                 Slip op at 7.


We do not think that the statute at issue is ambiguous.


      In any event, if the statutory language were ambiguous,



      8
      The dissent agrees that for the period leading up to the

twenty-five-year retirement limitation, Detroit gives its

disabled police officers and firefighters “like benefits” even

though those “like benefits” amount to more than similar WDCA

disability benefits.     However, when the twenty-five-year

retirement limit is reached, Detroit’s benefits are “reduced”

to the level of all other retirees. The dissent claims that

those benefits cease to be “like benefits” at that time

because of the reduction. Thus, the dissent’s test for “like

benefits” seems to depend on whether the benefits are less

than or greater than those provided by the WDCA.


                                       14

our first duty is to attempt to discern the legislative intent


underlying the ambiguous words.           Only if that inquiry is


fruitless, or produces no clear demonstration of intent, does


a court resort to the remedial preferential rule relied on in


the dissent.


     The dissent would hold that the Legislature intended


disabled   employees    to   receive    benefits   greater   than   the


nondisabled after twenty-five years of creditable service.


This scheme would encourage employees to become disabled as


retirement approached to obtain greater benefits.9 The act has


never been construed as providing a disincentive for recovery


and return to work.10   We decline to “construe” this section of



     9
      In Franks, supra at 654, we observed that worker’s

compensation benefits are meant, as are other similar social

welfare benefits programs, to provide a “safety net [by] means

of income maintenance for persons who have met misfortune or

whose regular income has been cut off.”

     In the course of determining that the Legislature could

properly provide for coordination of benefits, we quoted

remarks made by Governor William Milliken concerning the

coordination of benefits legislation that are equally

applicable in the current context:


          To start with, we must keep in mind that the

     purpose of workers’ compensation, after all, is to

     restore wage-earning capacity lost in on-the-job

     accidents.     Worker’s compensation was never

     intended to be more lucrative than gainful

     employment or to be a retirement bonus. [Franks,

     supra at 655, quoting remarks by Governor William

     G. Milliken to the Ann Arbor Chamber of Commerce on

     November 18, 1981.]

     10
      As Theodore J. St. Antoine, the Governor’s Special

Counselor on Workers’ Compensation, stated in a report


                                  15

the WDCA to create incentives that other areas of the act


spurn.


     The    dissent’s   construction       would    create    classes   of


disabled employees–i.e., officers disabled before reaching


twenty-five years of service and            officers disabled after


reaching     twenty-five     years    of   service–who       are   treated


differently without apparent reason.               Under the dissent’s


approach, those injured early would receive greater benefits


than those injured later.            A reasonable inference is not


available that the Legislature intended to create unequal


outcomes.


     Moreover,    the   dissent’s      analysis    would     likely   cause


municipalities to repeal ordinances providing “like benefits”


and thus ultimately deprive police and fire personnel of a


valuable benefit.11     If we were to judicially engraft onto the


statute a right to make two elections of benefits--one at the

                                                  -

time of the disability and the second when the years-of­

service    limitation   is   triggered--municipalities
                                       -                        would   not



entitled, Report on Workers’ Compensation in Michigan: Costs,

Benefits, and Fairness, presented on December 12, 1984 to

Governor James J. Blanchard’s Cabinet Council on Jobs and

Economic Development, there is a “long-standing notion that

income replacement should not be total lest it prove a

disincentive to work . . . .” [Quoted in Franks, supra at

658.]

     11
      The record reflects that plaintiffs Crowe and Conant

received greater benefits under the municipal disability plan

than they would have received under the WDCA.


                                     16

establish an independent disability scheme because it would


lead to increased costs.        As a result, disabled police and


fire personnel in the future would be forced to rely entirely


on the disability benefits conferred by the WDCA.                 Thus, the


dissent’s    interpretation     would       effectively     nullify     the


statutory option of “like benefits”            for which public safety


officers    and   their   advocates       successfully   petitioned     the


Legislature.12


     Further, would the Legislature have created a pending


financial    trap   for    unwary     cities    that     chose,    at   the


Legislature’s invitation, to create a beneficial program for


injured public safety officers?             The majority believes the


Legislature would not do such a thing, but this outcome would


ensue if the dissent’s approach prevailed.          Detroit, either as


a self-insurer offering “like benefits,” or as an insured


paying premiums to an insurance company on the basis of the


risks, would be forced to finance benefit payments for which


no insurance reserves exist; that is, for unanticipated, and



     12
      Further, the current “like benefits” options resulted

from collective bargaining between the city and the police and

firefighters’ unions. The collectively bargained city charter

provision treats all retirees the same. Once the twenty-five­
years-of-credited-service limitation is reached, all police or

fire retirees--whether disabled or able-bodied--receive

               -                                     -
benefits at the same level. It is not surprising that a union

would seek to obtain identical benefits for its members rather

than to create discrete classes of employees who would receive

different benefits.



                                    17

thus unfunded, risks.       The Legislature plainly expressed no


intent to require cities to raise local taxes or cut other


programs to finance such additional responsibilities.                     In


light of these considerations, any ambiguity in the statute


would support our conclusion that the Legislature did not


intend to allow a second election of benefits.


      Finally, the remedial rule of preference cited by the


dissent requires courts to determine how an interpretation of


the statute would affect all similarly situated claimants, not


merely the particular claimants in a particular case.                    The


dissent stands the doctrine on its head; it construes the


statute in favor of the particular plaintiffs, but against the


entire   class   of    disabled    officers.        Under    the    dissent’s


approach, these municipal plans would cease to exist.                   Thus,


the   remedial   legislation      doctrine,    if    it     applied,    would


support our conclusion.


                             V. CONCLUSION


      The   plain language of MCL 418.161(1)(c), requires a


disabled police officer to choose either WDCA benefits or


“like benefits” provided by a municipality or village.                     By


accepting    “like    benefits,”    an    officer    elects     the    entire


municipal plan.       Section 161(1)(c) does not permit an officer


to change an election after it has been made.                      Plaintiffs


accepted periodic payments for disability under defendant’s



                                    18

charter   and   thereby   waived    the   provisions   of   the   WDCA.


Accordingly, we affirm the Court of Appeals decision.


     TAYLOR , YOUNG , and MARKMAN , JJ., concurred with CORRIGAN , C.J.





                                   19

                S T A T E    O F   M I C H I G A N


                            SUPREME COURT





PRYOR R. CROWE, ALBERT E. CONANT

and EUAN D. SINGLETON,


      Plaintiffs-Appellants,


v                                             Nos. 115983, 115984


CITY OF DETROIT,


     Defendant-Appellee.

____________________________________

CAVANAGH, J. (dissenting).


      I am unpersuaded that the plaintiffs continued to receive


“like benefits” as defined by MCL 418.161(1)(c) after reaching


the   twenty-five-year      reduction.       Therefore,    I   must


respectfully dissent from the majority’s holding.         Moreover,


I cannot agree with the majority’s implication that, once an


employee has chosen to receive benefits under a municipal


plan, he is thereafter precluded from challenging the benefits


he receives as not being “like benefits” under the Worker’s


Disability Compensation Act.       I would hold that the benefits


the plaintiffs received before the twenty-five-year reduction

were “like benefits” for the purposes of § 161, but that the


reduced benefits received thereafter were not “like benefits.”


Therefore, I would reverse.


                               I


     The Detroit City Charter provides the following with


respect to disability pensions:


          Part B—Total Disability Pension and Retirement

     Allowances.


          Sec 1.   Duty disability


          If a member shall become totally incapacitated

     for duty by reason of injury, illness or disease

     resulting from performance of duty and if the Board

     of Trustees shall find such injury, illness or

     disease to have resulted from the performance of

     duty, on written application to the Board of

     Trustees by or on behalf of such member or by the

     head of his Department such member shall be retired;

     notwithstanding   that   during   such   period   of

     notification he may have separated from service;

     provided, the Medical Director, after examination of

     such member shall certify to the Board of Trustees

     his total incapacity. If said member was separated

     from   service   after   filing   of   the   written

     application, and he had attained 25 years or more of

     service prior to the date of separation, the Board

     of Trustees, shall retire said member, under this

     part B (As amended November 5, 1968.       In effect

     January 1, 1969).


          Sec 2. Benefits


          A member, as defined under article IV, section

     1(a), (b), or (c) retired under section 1 above

     shall receive the following benefits:


          (a) If such member shall not at the time of his

     retirement have a total of twenty-five years of

     creditable service, he shall receive a disability

     pension of sixty-six and two thirds percent of his

     final compensation at the time of his retirement.


                               2

          (b) If such member, at the time of his

     retirement, shall have a total of twenty-five years

     or more of creditable service or on the expiration

     of the period when a member retired and receiving

     benefits under (a) above would have such total had

     he continued in active service, he shall receive a

     reduced disability allowance computed in the same

     manner as the allowance provided in Part A of this

     Article with optional benefits as provided in Part

     H of this Article. [Tit IX, ch VII, art VI.]


     The present plaintiffs were retired because of disability


at times when each had not attained twenty-five years of


creditable service.      Each employee received two thirds of his


final compensation at the time of retirement in accordance


with art VI, part B, § 2(a) of the city charter. 


     However, the plaintiffs’ benefits were reduced pursuant


to § 2(b) of the city charter when each plaintiff reached what


would have been twenty-five years of creditable service.      The


amount of “reduced disability allowance,” by the terms of


subsection (b)’s reduction provision, was “computed in the


same manner as the allowance provided in Part A of this


Article with optional benefits as provided in Part H of this


Article.”    Part A is entitled “Service Retirement Allowance,”


and discusses the standard retirement allowance.1


     The    plaintiffs     initially   received   the   two-thirds


disability allowance provided by § 2(a) in lieu of receiving


worker’s compensation benefits.        Those payments are not at




     1
         In other words, part A is not disability based.


                                 3

issue on appeal.       The    issue on appeal, instead, is the


contention that the plaintiffs were impermissibly reduced


pursuant to § 2(b).     According to the plaintiffs, they were


entitled to receive both worker’s compensation benefits and


municipal   benefits   because     the    benefits      received      by   the


plaintiffs under the municipal plan were changed from injury­

based benefits to retirement benefits when each plaintiff had


twenty-five years of creditable service.                  The    defendants


contend   that   §   2(b)    is   part    of    an    overall    disability


retirement plan under which the plaintiffs elected to receive


benefits after they were injured.         Thus, the defendants argue,


the   benefits   provided    in   the    plan   are     akin    to   worker’s


compensation benefits, and the plaintiffs are precluded from


receiving “dual” benefits by § 161 of the WDCA.


      Thus, in order to fully analyze the parties’ arguments,


it is necessary to examine the language of the municipal plan


under which the plaintiffs are currently entitled to receive


benefits, to consider the language of limitation used in


§ 161, and to determine whether that language of limitation


allows the plaintiffs to recover benefits under both the


municipal plan and under the WDCA.                   The language of the


charter is provided above.        The disputed statutory “election


provision” of § 161(1)(c) reads as follows:


           Police officers, fire fighters, or employees of

      the police or fire departments, or their dependents,


                                    4

     in municipalities or villages of this state

     providing like benefits, may waive the provisions of

     this act and accept like benefits that are provided

     by the municipality or village but shall not be

     entitled to like benefits from both the municipality

     or village and this act . . . .” [Emphasis added.]



Further, the act discusses municipal charters by providing


that:


          This act shall not be construed as limiting,

     changing, or repealing any of the provisions of a

     charter of a municipality or village of this state

     relating to benefits, compensation, pensions, or

     retirement independent of this act, provided for

     employees.


     With charter and statute in hand, we can turn to the


question whether MCL 418.161(1)(c) allows the city of Detroit


to deny the payment of worker’s compensation benefits to the


plaintiffs   solely   because   they   elected     to   receive   duty


disability pension benefits pursuant to § 2(a) of the city


charter in lieu of WDCA benefits.      Stated alternatively, the


question is whether the conversion of the officers’ pensions


to reduced disability allowances after twenty-five years of


service changed the benefits so that they were no longer “like


benefits” for the purposes of § 161.     The crux of plaintiff’s


argument is that the benefits were not “like benefits” under


§ 161 because they were converted from disability benefits to


retirement   benefits.    According     to   the   defendants,     the


municipal plan benefits were “like benefits” at the time of


election, and retained their character as “like benefits”


                                5

after the reduction because the benefits were created as part


of an overall plan designed to be “like” the WDCA formulation.


                                      II


       In the majority’s words, “The plain language of MCL


418.161(1)(c) requires a disabled police officer to choose


either      WDCA   benefits    or    ‘like    benefits’     provided    by   a


municipality or village.             By accepting ‘like benefits’ an


officer elects the entire municipal plan.”                  Slip op at 13.


However, nothing in the statutory language provides that an


employee may elect a benefits plan and that if he does so, he


is forever precluded from asserting that the payments being


made   to    him   by   the   city   are     not   “like   benefits.”    The


majority’s assertion that “[e]mployees must elect an entire


plan and may not re-elect WDCA benefits after they have


received its provisions,” is unsupported by either authority


or analysis.       Slip op at 6.     Although the opinion asserts that


a “contextual” reading of the statute supports the approach,


nothing in the text or context of the statute says anything


about all-encompassing plans.          Rather, the statutory language


provides only that designated employees shall not be entitled


to receive “like benefits” from the municipality and under the


WDCA at the same time. 


       Under the majority’s approach, an employee is able to


elect an overall plan by accepting payment from the city under



                                      6

the city’s municipal plan.    Thereafter, the employee could be


bound to accept virtually anything the city offers as part of


the plan, regardless of whether the nature of the benefits


changes and regardless of whether the benefits are like in


kind or purpose to the benefits offered by the WDCA.         I am


unconvinced that the majority’s approach is supported by the


language of the WDCA.   Further, the majority ignores our duty


to recognize that the WDCA is a remedial statute that should


be liberally construed in favor of the employee, and must be


construed to grant rather than deny benefits.         Hagerman v


GenCorp Automotive, 457 Mich. 720; 579 NW2d 347 (1998); Sobotka


v Chrysler Corp (After Remand), 447 Mich. 1, 20, n 18; 523 NW2d


454 (1994).2



     2
       The majority criticizes my citation of a rule that

pertains to construction of the WDCA. Yet, this Court has

explicitly stated that “[c]ertain general principles govern

any inquiry into the applicability of a provision of the

worker’s compensation act. . . . First, the worker’s

compensation act is remedial in nature, and must be ‘liberally

construed to grant rather than deny benefits.’” Hagerman at

739 (emphasis added); see also DiBenedetto v West Shore Hosp,

461 Mich. 394, 402; 605 NW2d 300 (2000)(citing the remedial

rule as supplemental to and not in contravention of the rules

offered by the majority). Despite this mandate, the majority

would sidestep the rule, and substitute its own preferred

approach. 


     Worse, though the majority claims to merely apply the

statute as written, labeling statutory language unambiguous

does not make it so. As pointed out in this opinion, the text

of the statute itself makes no mention of municipal “plans.”

The majority implicitly engages in construction, and

interprets the statute as meaning that the purpose of

§ 161(1)(c) is to allow municipalities to create plans that

                                                    (continued...)

                                7

     Subsection (1)(c) of § 161 allows injured police officers


and firefighters, such as the plaintiffs, to choose whether


they wish to receive “like” benefits under a municipal plan


rather than under the WDCA.         If a plaintiff chooses to receive


benefits from the municipality, and those benefits are “like


benefits,” then § 161(1)(c) operates to bar the employee from


receiving   payment    under     the    WDCA.         While   the   statutory


language    makes     it    clear      that     the     plaintiffs    cannot


simultaneously receive “like benefits” under the WDCA and the


municipal   charter,       it   also    implicitly      provides     that   an





(...continued)
serve as an alternative form of disability compensation. The

majority arrives at a statutory meaning only after construing

the context of and purposes behind § 161(1)(c).            Not

surprisingly, the fruit of the hunt is a statutory meaning

that supports the policy concerns expressed at great length by

the majority. Slip op at pp 15-18. 


     Despite the majority’s distaste for the idea that

officers who have been disabled while acting in the line of

duty and thereby been prevented from continuing in active

service might receive compensation greater than that of their

“able-bodied” counterparts, it is not for this Court to

declare that such a result would be unjust. In fact, making

such a determination flies in the face of Michigan’s

disability compensation system. The worker’s compensation act

is designed to balance various competing considerations; among

other factors, the WDCA accounts for the fact that an employer

may have limited resources to pay for debilitating personal

injuries incurred on the job, the fact that under the WDCA

injured employees have no right to sue under negligence

principles, and the fact that such employees may have lost the

ability to work and advance in their fields of choice. See

MCL 418.131(1) and DiBenedetto, supra. While § 161 (1)(c)

provides municipalities, as self-insurers, to further similar

purposes through their own plans, it only bars dual benefit

recovery for like benefits.


                                       8

employee is entitled to receive both worker’s compensation


benefits and municipal benefits when the two benefits are not


like in kind.


      Because § 161 does not define the phrase “like benefits,”


we   are   left    to   examine   the    statutory        language    and   take


guidance from precedent.          As the majority acknowledges, this


Court long ago stated that the determination whether benefits


are “like” hinges on whether the benefits are similar in


“salient features” considering the full scope of the benefits.


MacKay v Port Huron, 288 Mich. 129; 284 N.W. 671 (1939).                   Though


MacKay was decided under a prior version of the WDCA, I agree


with the majority’s use of the salient features test under the


current version of the WDCA.           However, in my view, our duty to


consider the full scope of the benefits requires that we


analyze    the    salient    features        of   the    particular   benefits


currently being received and challenged, and not only at the


benefits received because of an initial election made by a


particular plaintiff.


      While the fact that the benefits may be associated with


an overall benefit plan may be relevant to our determination


of whether particular benefits share salient features, I do


not believe that a plaintiff’s decision to elect benefits


under a municipal plan forecloses a determination that a


particular       benefit    rendered     under     the    plan   inadequately



                                        9

addresses the interests intended to be protected by the WDCA.


In other words, simply because one aspect of a municipal plan


provides benefits that are “like benefits” because they have


salient features similar to benefits available under the WDCA,


it does not follow that every benefit allocation made in a


municipal plan should automatically be considered a like


benefit.     I believe that duty binds us to carefully examine


the reduced disability benefits the plaintiffs are currently


receiving and to determine whether those benefits have salient


features similar to the benefits that would be available to


the plaintiffs under the WDCA. 


     Further, I strongly disagree with the majority and the


defendant that the “waiver” language of § 161 refers to waiver


in the sense that the plaintiffs are barred from asserting a


claim of inadequate compensation if they “elect” the city


plan.   The waiver provision is associated with the election


provision.     It is true that an injured employee may choose


between benefits.      It is also true that an employee who


chooses between “like benefits” waives entitlement to benefits


under the alternative plan.     However, the employee does not


waive WDCA protection for other benefits.   Thus, the city has


no right to reduce a plaintiff’s overall entitlement to a


degree that the benefits are no longer “like benefits.” 


                               III



                               10

      In the instant case, the plaintiffs base their claim on


the theory that once their benefits were reduced, they were


put on a par with nondisabled retired employees.                 Thus, in


plaintiffs’ view, their reduced disability allowances were


actually in the nature of retirement benefits rather than in


the nature of disability compensation benefits.               As such, the


benefits were not “like benefits” for the purposes of § 161.


I agree with the plaintiffs.


      In my view, the “reduced disability allowance” provided


to the plaintiffs after twenty-five years of service does not


share salient features with the disability-based benefits


recoverable under the WDCA.        Though the benefits are called a


“disability” allowance, it is clear that the purpose of § 2


(b)   is   to   place   disabled   retirees    on   a   par    with   other


retirees.       In their brief, the defendants argue that the


plaintiffs should not be entitled to a windfall that would


allow them to receive more money after twenty-five years of


creditable service than would be received by their nondisabled


retired counterparts. The fundamental flaw in the defendant’s


logic   is   that   the   defendant   argues   that     the   plaintiffs’


retirement has been fairly structured, but nonetheless claims


that the benefits received after twenty-five years of service


are akin to WDCA benefits.         If the defendant’s argument is


accepted, then the conclusion that follows is that employees



                                   11

receive no compensation for their disabilities after they


reach the point when they would have put in twenty-five years


of service.3    If the WDCA would continue to provide benefits


after that point, the charter fails to provide a “like”


benefit.


     Under the city of Detroit Charter, several aspects of


disability payment change once an employee would have had


twenty-five years of creditable service.          Most obviously, the


amount   of   payment   received   by    the   plaintiff   is   reduced.


Although MacKay noted that the quantitative amount of benefits


need not be exactly the same under a city plan and under the


WDCA in order to constitute a “like benefit,” MacKay also


recognized that the full scope of benefits must be considered.


In this case, the purpose of the quantitative reduction was to


put disabled officers who would have had twenty-five years of




     3
       The majority criticizes this approach by concluding

that municipalities would be discouraged from creating

beneficial municipal plans and that individual employees would

be encouraged to become disabled. I disagree with both of

these criticisms.    First, my approach provides for nothing

more than the WDCA itself.       Municipalities will not be

discouraged from providing municipal plans under my approach;

rather, they will be encouraged to provide like benefits.

Second, I do not share the majority’s fear that employees will

be motivated to injure themselves to the point of disability

so that they will be entitled to disability payments

thereafter. In any event, if an employee does become disabled

late in his years of service, the payment he would receive

under the approach I offer would not be an enhanced retirement

benefit. Instead, it would be the standard retirement benefit

provided by the municipal plan, plus any non-like disability

benefit available to any disabled employee under the WDCA.


                                   12

service    into   the   same    retirement   payment   category    as


nondisabled officers.     This is clearly evidenced by the fact


that the charter states that an officer’s “reduced disability


allowance” is to be “computed in the same manner as the


allowance provided in Part A of this Article . . . .”           Part A


of   the   article   provides    the    standard   retirement   plan.


Moreover, at the point when an officer’s disability allowance


is reduced, he is no longer required to undergo a medical


examination to certify his continued disability.4 This further


provides evidence that the plaintiffs’ status as disabled


officers has little bearing on the payments they receive after


twenty-five years of creditable service. 


     This Court has not taken up the exact question presented



     4
       Further, a change in the method of benefit calculation

also occurs. In Wiedmaier v Comm’r of the IRS, 774 F2d 109

(CA 6, 1985), the court held that payments received by an

injured fireman after twenty-five years of service were

nothing more than a retirement allowance, and were not

excludable from gross income as benefits in the nature of

workmen’s compensation. The court reasoned:


          The clear purposed of the [IRS] regulation is

     to distinguish between benefits that are intended

     to compensate an employee for lost earning capacity

     due to an injury . . . and those benefits that are

     simply a retirement pension in consideration for

     past services. . . . Under that case, once the

     twenty-fifth anniversary step-down occurs, the IRS

     will treat the pension as part of gross income. 


As in Wiedmaier, the Detroit post-twenty-five-year pension for

disabled employees is calculated in precisely the same way as

a normal retired person’s pension is calculated. Wiedmaier is

persuasive, and tends to support the conclusion that the

benefits being challenged in this case are not like benefits.


                                  13

by this case, but in Bannan v Saginaw, 420 Mich. 376; 362 NW2d


668 (1984), we considered a city ordinance that adjusted


plaintiffs’ pension benefits when they reached fifty-five


years of age.   With regard to the benefit reduction, this


Court stated, “We agree with the plaintiffs’ contention that


to deprive duty disabled retirees of their earned retirement


income, after they have become 55 years of age, is contrary to


the underlying purpose of the pension ordinance.”   Bannan at


385; see also Hatton v Saginaw, 159 Mich. App. 522, 532; 406


NW2d 871 (1987).     Though Bannan is not directly on point


because it held § 161 to be inapplicable on the grounds that


the pension reduction at issue occurred pursuant to a city


ordinance rather than a city charter, the overall logic of


Bannan is persuasive and its message rings loudly.     In the


present case, depriving the plaintiffs of their disability


benefits after they logged twenty-five years of service would


be contrary to the purposes behind plans that compensate


officers injured while carrying out their duties.     Thus, I


would apply Bannan by analogy and consider the city of Detroit


Charter in light of the purposes behind compensating injured


officers.


     The defendant   is clearly attempting to avoid making


double payments to the plaintiffs.   However, I am unconvinced


that the they are simply attempting to avoid paying double



                             14

disability payments    as might potentially be precluded by


§ 161.    Rather, I am persuaded that        the   defendants are


attempting to avoid making simultaneous retirement payments


and disability payments to injured employees.         Perhaps the


employer would have recourse under a different section of the


WDCA, but I do not believe that the remedy lies in § 161


because the benefits being sought are not “like benefits.”      I


would therefore carry out our duty to liberally interpret the


WDCA in favor granting benefits,      Hagerman; Sobotka, supra,


and grant the relief requested by the plaintiffs in this case.


     WEAVER and KELLY , JJ., concurred with CAVANAGH , J.





                               15